Per Curiam.
The appellant was convicted of the crime of cattle stealing, and sentenced to a term in the penitentiary. A motion is made to dismiss the appeal, and strike the statement of facts, on ten different grounds. It is not necessary to review them all, however, since the statement of facts must be stricken for the reason that the judgment was entered on the 25th day of May, 1901, and strike the statement of facts, on ten different grounds, the 6th day of July, 1901, and that no extension of time had been granted to defendant, either by stipulation or on notice to the prosecuting attorney. The appeal must be dismissed, for the reason that no notice of appeal has been given since the judgment was entered, and no notice of appeal was given from any appealable order, the notice of appeal having been made after the denial by the court to grant the motion for a new trial, and before the entry of the judgment. The appeal is therefore dismissed.